EXHIBIT F
                                     Executive Department
                                             Dover


               FOURTH MODIFICATION OF THE DECLARATION OF
                      A STATE OF EMERGENCY FOR THE
            STATE OF DELAWARE DUE TO A PUBLIC HEALTH THREAT

       WHEREAS, the Centers for Disease Control and Prevention (“CDC”) has determined that

a novel coronavirus (“COVID-19”) presents a serious public health threat, and

       WHEREAS, the Delaware Department of Health & Social Services’ Division of Public

Health (“DPH”) has determined that it is vital for the State of Delaware to prepare for and to take

action in response to the community transmission of COVID-19 and to take steps to avoid the

transmission of the virus, which may include avoiding public gatherings and assembly; and

       WHEREAS, it is in the best interests of the State to protect its citizens from a potential

public health emergency that could threaten the lives of those who live and work here; and

       WHEREAS, on March 12, 2020 at 3:00 p.m. E.D.T., I issued a State of Emergency due to

the public health threat of COVID-19, which became effective as of 8:00 a.m. E.D.T. on March

13, 2020 (the “COVID-19 State of Emergency”); and

       WHEREAS, on March 16, 2020 at 2:00 p.m. E.D.T., I issued the First Modification to the

COVID-19 State of Emergency declaration to advise that the CDC issued new guidance for large



                                                1
events and mass gatherings, recommending that organizers halt gatherings of 50 people or more

for the next eight weeks due to the public health threat of COVID-19, including conferences, social

events, concerts and other types of assemblies; and

       WHEREAS, the CDC also recommends that events of any size should continue only if

they can be carried out with adherence to guidelines for protecting vulnerable populations,

including proper hand hygiene and adequate social distancing; and

       WHEREAS, as of Friday, March 13, 2020 at 8:00 a.m. E.D.T., DPH and Delaware

Emergency Management Agency (“DEMA”) were authorized to cancel gatherings should it be

deemed necessary for public health reasons, and such cancellation shall not constitute a taking and

shall not entitle the owner or organizer to just compensation; and

       WHEREAS, on March 18, 2020 at 2:00 p.m. E.D.T., I issued the Second Modification to

the COVID-19 State of Emergency declaration that modified the limitations on public gatherings

of 50 or more people and, among other things, placed certain restriction on the operation of certain

businesses and facilities in the State of Delaware; and

       WHEREAS, on March 21, 2020 at 12:00 p.m. E.D.T., I issued the Third Modification to

the State of Emergency declaration to close all Delaware beaches, except to persons using the

beaches for exercise or to walk their dogs, subject to certain precautions recommended by the CDC

on COVID-19, which became effective as of 5:00 p.m. E.D.T.; and

       WHEREAS, it is in the interests of protecting the citizens and residents of Delaware from

the public health threat posed by COVID-19; and

       WHEREAS, pursuant to Title 20, Section 3116(b)(13) of the Delaware Code, the

Governor of the State of Delaware has the power to take such other actions as the Governor




                                                 2
reasonably believes necessary to help maintain life, health, property or public peace during this

State of Emergency; and

       WHEREAS, I reasonably believe that it is necessary to control and direct within the State

of Delaware the operation of certain businesses, organizations, and enterprises necessary to

maintain life, health, property or public peace during the State of Emergency.

       NOW, THEREFORE, I, JOHN C. CARNEY, pursuant to Title 20, Chapter 31 of the

Delaware Code, in an effort to control and prevent the spread of COVID-19 within the State of

Delaware, do hereby order:

       1.      Effective March 24, 2020 at 8:00 a.m. E.D.T., and until further notice, State offices

               will remain open, except that all State of Delaware employees able to telecommute

               are required to telecommute (work from home) wherever possible, in accordance

               with         Department        of        Human          Resource’s        guidance:

               https://dhr.delaware.gov/personnel/faq/DHR-COVID19-FAQ-StateofDelaware-

               03112020.pdf, which may be updated from time to time. State of Delaware

               employees unable to telecommute should report to their normal place of work at

               the start of their shift.

       2.      The statutory time periods for responses to requests for public records made

               pursuant to 29 Del. C. § 10003 and for the filing of and response to petitions filed

               pursuant to 29 Del. C. § 10005 (e), whether such requests or petitions are presently

               pending or submitted hereafter, are hereby extended until 15 business days

               following the termination of any active Declaration of a State of Emergency.




                                                   3
3.   I hereby designate certain businesses, establishments, and enterprises operating

     within the State of Delaware as “Essential Businesses” and “Non-Essential

     Businesses.”

4.   In addition to a delegation of authority to issue emergency regulations consistent

     with the State of Emergency and Delaware law, the Division of Small Business

     shall have the discretion to make additions, amendments, clarifications, exceptions,

     and exclusions to this list of “Essential Businesses” and “Non-Essential

     Businesses” and should consider information from the U.S. Department of

     Homeland Security, Cybersecurity & Infrastructure Security Agency’s Guidance

     on the Essential Critical Infrastructure Workforce: Ensuring Community and

     National Resilience in COVID-19 Response.

5.   Responsibilities of Essential Businesses: “Essential Businesses” as defined herein

     shall follow the coronavirus guidelines for public safety enumerated by the CDC

     and DPH, including to:

     a.     Implement flexible and non-punitive sick-leave policies to facilitate
            compliance with this Order, such policies should follow any guidance from
            the U.S. CDC and DPH regarding COVID-19.
     b.     Exclude employees who (a) have been diagnosed with COVID-19, (b) are
            reasonably suspected to have COVID-19, or (c) have symptoms of acute
            respiratory illness, such as fever, cough, or shortness of breath, shall stay
            home and not come to work until they are until they are free of fever (100.4
            °F [38.0 °C] or greater using an oral thermometer), signs of a fever, and any
            other symptoms of acute respiratory illness for at least 24 hours, without the
            use of fever-reducing or other symptom-altering medicines (e.g. cough
            suppressants), these employees should notify their supervisor and stay home
            if they are sick;
     c.     Exclude employees who reside or intimately interact with persons who (a)
            have been diagnosed with COVID-19, (b) are reasonably suspected to have
            COVID-19, or (c) have symptoms of acute respiratory illness, such as fever,
            cough, or shortness of breath, should stay at home and notify their
            supervisor of their situation;




                                      4
     d.     Exclude individuals at highest risk of poor outcomes such as those over age
            60 and those with chronic underlying conditions from on-premises work
            (with the exception of healthcare workers);
     e.     Separate sick employees from other individuals immediately;
     f.     Prohibit employees who have been told they must be isolated or quarantined
            from on-premises work until cleared by DPH or a medical professional;
     g.     Hand wash with warm water and soap when entering and leaving worksite;
     h.     Have hand sanitizer or handwashing stations readily available for all
            employees throughout the day;
     i.     Enforce cough and sneeze hygiene;
     j.     Follow all State and CDC guidelines and recommendations for social
            distancing, especially that there must be 6 feet of space between employees
            at all times (the exception being healthcare workers using appropriate PPE);
     k.     Follow all State and CDC guidelines and recommendations
            for environmental cleaning;
     l.     Teleworking must be maximized;
     m.     Visitors are not allowed inside worksites unless they are providing essential
            services.
     n.     Participate and encourage employees to abide by the Governor’s shelter in
            place policies as enumerated in the forthcoming Fifth Modification to the
            COVID-19 State of Emergency declaration, including limitations on
            driving for essential travel only.
     o.     All businesses deemed essential by this order shall be subject to inspection
            by appropriate state officials as necessary. Should any individual company
            or group of companies be found to not be making best efforts to enforce the
            standards enumerated in part (a) for their workforce, they will be subject to
            immediate closure until the State of Emergency is lifted.

6.   Definition of Essential Businesses: Essential Businesses are businesses that
     employ or utilize the following workers:

          a. HEALTHCARE / PUBLIC HEALTH

               1. Workers providing COVID-19 testing; Workers that perform
                  critical clinical research needed for COVID-19 response.
               2. Caregivers (e.g., physicians, dentists, psychologists, mid-level
                  practitioners, nurses and assistants, infection control and quality
                  assurance personnel, pharmacists, physical and occupational
                  therapists and assistants, social workers, speech pathologists and
                  diagnostic and therapeutic technicians and technologists).
               3. Hospital and laboratory personnel (including accounting,
                  administrative,       admitting    and   discharge,    engineering,
                  epidemiological, source plasma and blood donation, food service,
                  housekeeping, medical records, information technology and
                  operational technology, nutritionists, sanitarians, respiratory
                  therapists, etc.).



                                      5
    4. Workers in other medical facilities (including Ambulatory Health
        and Surgical, Blood Banks, Clinics, Community Mental Health,
        Comprehensive Outpatient rehabilitation, End Stage Renal Disease,
        Health Departments, Home Health care, Hospices, Hospitals, Long
        Term Care, Organ Pharmacies, Procurement Organizations,
        Psychiatric Residential, Rural Health Clinics and Federally
        Qualified Health Centers).
    5. Manufacturers, technicians, logistics and warehouse operators, and
        distributors of medical equipment, PPE, medical gases,
        pharmaceuticals, blood and blood products, vaccines, testing
        materials, laboratory supplies, cleaning, sanitizing, disinfecting or
        sterilization supplies, and tissue and paper towel products.
    6. Public health / community health workers, including those who
        compile, model, analyze and communicate public health
        information.
    7. Blood and plasma donors and the employees of the organizations
        that operate and manage related activities.
    8. Workers that manage health plans, billing, and health information,
        who cannot practically work remotely.
    9. Workers who conduct community-based public health functions,
        conducting epidemiologic surveillance, compiling, analyzing and
        communicating public health information, who cannot practically
        work remotely.
    10. Workers performing cybersecurity functions at healthcare and
        public health facilities, who cannot practically work remotely.
    11. Workers conducting research critical to COVID-19 response.
    12. Workers performing security, incident management, and emergency
        operations functions at or on behalf of healthcare entities including
        healthcare coalitions, who cannot practically work remotely.
    13. Workers who support food, shelter, and social services, and other
        necessities of life for economically disadvantaged or otherwise
        needy individuals, such as those residing in shelters.
    14. Pharmacy employees necessary for filling prescriptions.
    15. Workers performing mortuary services, including funeral homes,
        crematoriums, and cemetery workers.
    16. Workers who coordinate with other organizations to ensure the
        proper recovery, handling, identification, transportation, tracking,
        storage, and disposal of human remains and personal effects; certify
        cause of death; and facilitate access to mental/behavioral health
        services to the family members, responders, and survivors of an
        incident.
    17. Any other workers or support staff related to the delivery of medical,
        dental, veterinarian, or similar services.

b. LAW ENFORCEMENT, PUBLIC SAFETY, FIRST RESPONDERS




                          6
    1. Personnel in emergency management, law enforcement, emergency
       management systems, fire, and corrections, including front line and
       management.
    2. Emergency Medical Technicians.
    3. 911 call center employees.
    4. Fusion Center employees.
    5. Hazardous material responders from government and the private
       sector.
    6. Workers, including contracted vendors, who maintain digital
       systems infrastructure supporting law enforcement and emergency
       service operations.

c. FOOD AND AGRICULTURE

    1. Workers supporting groceries, pharmacies and other retail that sells
        food and beverage products.
    2. Restaurant carry-out and quick serve food operations, including
        carry-out and delivery food employees.
    3. Food manufacturer employees and their supplier employees—to
        include those employed in food processing (packers, meat
        processing, cheese plants, milk plants, produce, etc.) facilities;
        livestock, poultry, seafood slaughter facilities; pet and animal feed
        processing facilities; human food facilities producing by-products
        for animal food; beverage production facilities; and the production
        of food packaging.
    4. Farm workers to include those employed in animal food, feed, and
        ingredient production, packaging, and distribution; manufacturing,
        packaging, and distribution of veterinary drugs; truck delivery and
        transport; farm and fishery labor needed to produce our food supply
        domestically.
    5. Farm workers and support service workers to include those who
        field crops; commodity inspection; fuel ethanol facilities; storage
        facilities; and other agricultural inputs.
    6. Employees and firms supporting food, feed, and beverage
        distribution, including warehouse workers, vendor- managed
        inventory controllers and blockchain managers.
    7. Workers supporting the sanitation of all food manufacturing
        processes and operations from wholesale to retail.
    8. Company cafeterias or in-plant cafeterias used to feed employees of
        Essential Businesses.
    9. Workers in food testing labs in private industries and in institutions
        of higher education.
    10. Workers essential for assistance programs and government
        payments.
    11. Employees of companies engaged in the production of chemicals,
        medicines, vaccines, and other substances used by the food and



                          7
        agriculture industry, including pesticides, herbicides, fertilizers,
        minerals, enrichments, and other agricultural production aids.
    12. Animal agriculture workers to include those employed in veterinary
        health; manufacturing and distribution of animal medical materials,
        animal vaccines, animal drugs, feed ingredients, feed, and bedding,
        etc.; transportation of live animals, animal medical materials;
        transportation of deceased animals for disposal; raising of animals
        for food; animal production operations; slaughter and packing plants
        and associated regulatory and government workforce.
    13. Workers who support the manufacture and distribution of forest
        products, including, but not limited to timber, paper, and other wood
        products.
    14. Employees engaged in the manufacture and maintenance of
        equipment and other infrastructure necessary to agricultural
        production and distribution.

d. ENERGY

    1. ELECTRICITY INDUSTRY:

            a. Workers who maintain, ensure, or restore the generation,
               transmission, and distribution of electric power, including
               call centers, utility workers, reliability engineers and fleet
               maintenance technicians.
            b. Workers needed for safe and secure operations at nuclear
               generation.
            c. Workers at generation, transmission, and electric blackstart
               facilities.
            d. Workers at Reliability Coordinator (RC), Balancing
               Authorities (BA), and primary and backup Control Centers
               (CC), including but not limited to independent system
               operators, regional transmission organizations, and
               balancing authorities.
            e. Mutual assistance personnel.
            f. IT and OT technology staff – for EMS (Energy Management
               Systems) and Supervisory Control and Data Acquisition
               (SCADA) systems, and utility data centers; Cybersecurity
               engineers; cybersecurity risk management.
            g. Vegetation management crews and traffic workers who
               support.
            h. Environmental remediation/monitoring technicians.
            i. Instrumentation, protection, and control technicians.

    2. PETROLEUM INDUSTRY:




                          8
              a. Petroleum product storage, pipeline, marine transport,
                 terminals, rail transport, road transport.
              b. Crude oil storage facilities, pipeline, and marine transport
              c. Petroleum refinery facilities.
              d. Petroleum security operations center employees and workers
                 who support emergency response services.
              e. Petroleum operations control rooms/centers.
              f. Petroleum drilling, extraction, production, processing,
                 refining, terminal operations, transporting, and retail for use
                 as end-use fuels or feedstocks for chemical manufacturing.
              g. Onshore and offshore operations for maintenance and
                 emergency response.
              h. Retail fuel centers such as gas stations and truck stops, and
                 the distribution systems that support them.

      3. NATURAL AND PROPANE GAS INDUSTRY:

              a. Natural gas transmission and distribution pipelines,
                 including compressor stations.
              b. Underground storage of natural gas.
              c. Natural gas processing plants, and those that deal with
                 natural gas liquids.
              d. Liquefied Natural Gas (LNG) facilities.
              e. Natural gas security operations center, natural gas operations
                 dispatch and control rooms/centers natural gas emergency
                 response and customer emergencies, including natural gas
                 leak calls.
              f. Drilling, production, processing, refining, and transporting
                 natural gas for use as end-use fuels, feedstocks for chemical
                 manufacturing, or use in electricity generation.
              g. Propane gas dispatch and control rooms and emergency
                 response and customer emergencies, including propane leak
                 calls.
              h. Propane gas service maintenance and restoration, including
                 call centers.
              i. Processing, refining, and transporting natural liquids,
                 including propane gas, for use as end-use fuels or feedstocks
                 for chemical manufacturing.
              j. Propane gas storage, transmission, and distribution centers.

e. WATER AND WASTEWATER: Employees needed to operate and
   maintain drinking water and wastewater/drainage infrastructure, including:

              a. Operational staff at water authorities.
              b. Operational staff at community water systems.
              c. Operational staff at wastewater treatment facilities.



                            9
           d. Workers repairing water and wastewater conveyances and
              performing required sampling or monitoring.
           e. Operational staff for water distribution and testing.
           f. Operational staff at wastewater collection facilities.
           g. Operational staff and technical support for SCADA Control
              systems.
           h. Chemical disinfectant suppliers for wastewater and
              personnel protection.
           i. Workers that maintain digital systems infrastructure
              supporting water and wastewater operations.

f. TRANSPORTATION AND LOGISTICS:

    1. Employees supporting or enabling transportation functions,
        including dispatchers, maintenance and repair technicians,
        warehouse workers, truck stop and rest area workers, and workers
        that maintain and inspect infrastructure (including those that require
        cross-border travel).
    2. Employees of firms providing services that enable logistics
        operations, including cooling, storing, packaging, and distributing
        products for wholesale or retail sale or use.
    3. Public transit workers.
    4. Workers responsible for operating dispatching passenger, commuter
        and freight trains and maintaining rail infrastructure and equipment.
    5. Maritime transportation workers - port workers, mariners,
        equipment operators.
    6. Truck drivers.
    7. Automotive repair and maintenance facilities.
    8. Manufacturers and distributors (to include service centers and
        related operations) of packaging materials, pallets, crates,
        containers, and other supplies needed to support manufacturing,
        packaging staging and distribution operations.
    9. Postal and shipping workers, to include private companies.
    10. Employees who repair and maintain vehicles, aircraft, rail
        equipment, marine vessels, and the equipment and infrastructure
        that enables operations that encompass movement of cargo and
        passengers.
    11. Air transportation employees, including air traffic controllers, ramp
        personnel, aviation security, and aviation management.
    12. Workers who support the maintenance and operation of cargo by air
        transportation, including flight crews, maintenance, airport
        operations, and other on- and off- airport facilities workers.

g. PUBLIC WORKS:




                          10
    1. Workers who support the operation, inspection, and maintenance of
       essential dams, locks and levees.
    2. Workers who support the operation, inspection, and maintenance of
       essential public works facilities and operations, including bridges,
       water and sewer main breaks, fleet maintenance personnel,
       construction of critical or strategic infrastructure, traffic signal
       maintenance, emergency location services for buried utilities,
       maintenance of digital systems infrastructure supporting public
       works operations, and other emergent issues.
    3. Workers such as plumbers, electricians, HVACR technicians,
       exterminators, and other service providers who provide services that
       are necessary to maintaining the safety, sanitation, and essential
       operation of residences.
    4. Support, such as road and line clearing, to ensure the availability of
       needed facilities, transportation, energy and communications.
    5. Support to ensure the effective removal, storage, and disposal of
       residential and commercial solid waste and hazardous waste.

h. COMMUNICATIONS AND INFORMATION TECHNOLOGY:

    1. COMMUNICATIONS:

           a. Maintenance of communications infrastructure, including
              privately owned and maintained communication systems,
              supported by technicians, operators, call-centers, wireline
              and wireless providers, cable service providers, satellite
              operations, undersea cable landing stations, Internet
              Exchange Points, and manufacturers and distributors of
              communications equipment.
           b. Workers who support radio, television, and media service,
              including, but not limited to front line news reporters, studio,
              and technicians for newsgathering and reporting.
           c. Workers at Independent System Operators and Regional
              Transmission Organizations, and Network Operations staff,
              engineers and/or technicians to manage the network or
              operate facilities.
           d. Engineers, technicians and associated personnel responsible
              for infrastructure construction and restoration, including
              contractors for construction and engineering of fiber optic
              cables.
           e. Installation, maintenance and repair technicians that
              establish, support or repair communication service as
              needed.
           f. Central office personnel to maintain and operate central
              office, data centers, and other network office facilities.




                         11
          g. Customer service and support staff, including managed and
             professional services as well as remote providers of support
             to transitioning employees to set up and maintain home
             offices, who interface with customers to manage or support
             service environments and security issues, including payroll,
             billing, fraud, and troubleshooting.
          h. Dispatchers involved with communication service repair and
             restoration.

    2. INFORMATION TECHNOLOGY:

          a. Workers who support command centers, including, but not
             limited to Network Operations Command Center, Broadcast
             Operations Control Center and Security Operations
             Command Center.
          b. Data center operators, including system administrators,
             HVAC & electrical engineers, security personnel, IT
             managers, data transfer solutions engineers, software and
             hardware engineers, and database administrators.
          c. Client service centers, field engineers, and other technicians
             supporting critical infrastructure, as well as manufacturers
             and supply chain vendors that provide hardware and
             software, and information technology equipment (to include
             microelectronics and semiconductors) for critical
             infrastructure.
          d. Workers responding to cyber incidents involving critical
             infrastructure, including medical facilities, SLTT
             governments and federal facilities, energy and utilities, and
             banks and financial institutions, and other critical
             infrastructure categories and personnel.
          e. Workers supporting the provision of essential global,
             national and local infrastructure for computing services
             (incl. cloud computing services), business infrastructure,
             web-based services, and critical manufacturing.
          f. Workers supporting communications systems and
             information technology used by law enforcement, public
             safety, medical, energy and other critical industries.
          g. Support required for continuity of services, including
             janitorial/cleaning personnel.

i. OTHER COMMUNITY-BASED GOVERNMENT OPERATIONS
   AND ESSENTIAL FUNCTIONS:

    1. Workers to ensure continuity of building functions.
    2. Security staff to maintain building access control and physical
       security measures.



                        12
    3. Elections personnel.
    4. Federal, State, and Local, Tribal, and Territorial employees who
        support Mission Essential Functions and communications networks.
    5. Trade Officials (FTA negotiators; international data flow
        administrators).
    6. Weather forecasters.
    7. Workers that maintain digital systems infrastructure supporting
        other critical government operations.
    8. Workers at operations centers necessary to maintain other essential
        functions.
    9. Workers who support necessary credentialing, vetting and licensing
        operations for transportation workers.
    10. Customs workers who are critical to facilitating trade in support of
        the national emergency response supply chain.
    11. Educators and other necessary to support public and private K-12
        schools, colleges, and universities for purposes of facilitating
        distance learning or performing other essential functions, if
        operating under rules for social distancing.
    12. Hotel Workers and any staff necessary to ensure the safe and proper
        management of hotel properties, and other forms of lodging and
        related support staff.

j. MANUFACTURING:

    1. Workers necessary for the manufacturing of materials, goods,
       products, or similar distribution.

k. HAZARDOUS MATERIALS:

    1. Workers at nuclear facilities, workers managing medical waste,
       workers managing waste from pharmaceuticals and medical
       material production, and workers at laboratories processing test kits.
    2. Workers who support hazardous materials response and cleanup.
    3. Workers who maintain digital systems infrastructure supporting
       hazardous materials management operations.

l. FINANCIAL SERVICES AND INSURANCE:

    1. Workers who are needed to process and maintain systems for
       processing financial transactions and services (e.g., payment,
       clearing, and settlement; wholesale funding; insurance services; and
       capital markets activities).
    2. Workers who are needed to provide consumer access to banking and
       lending services, including ATMs, and to move currency and
       payments (e.g., armored car carriers).




                         13
    3. Workers who support financial operations, such as those engaged in
       the selling, trading, or marketing of securities, those engaged in
       giving advice on investment portfolios, and those staffing data and
       security operations centers.
    4. Workers engaged in the underwriting, selling, marketing, or
       brokering of insurance, and any workers who support those
       activities or who associated with the investigation and fulfillment of
       insurance claims.

m. CHEMICAL:

    1. Workers supporting the chemical and industrial gas supply chains,
       including workers at chemical manufacturing plants, workers in
       laboratories, workers at distribution facilities, workers who
       transport basic raw chemical materials to the producers of industrial
       and consumer goods, including hand sanitizers, food and food
       additives, pharmaceuticals, textiles, and paper products.
    2. Workers supporting the safe transportation of chemicals, including
       those supporting tank truck cleaning facilities and workers who
       manufacture packaging items.
    3. Workers supporting the production of protective cleaning and
       medical solutions, personal protective equipment, and packaging
       that prevents the contamination of food, water, medicine, among
       others essential products.
    4. Workers supporting the operation and maintenance of facilities
       (particularly those with high risk chemicals and/ or sites that cannot
       be shut down) whose work cannot be done remotely and requires the
       presence of highly trained personnel to ensure safe operations,
       including plant contract workers who provide inspections.
    5. Workers who support the production and transportation of chlorine
       and alkali manufacturing, single-use plastics, and packaging that
       prevents the contamination or supports the continued manufacture
       of food, water, medicine, and other essential products, including
       glass container manufacturing.

n. DEFENSE INDUSTRIAL BASE:

    1. Workers who support the essential services required to meet
       national security commitments to the federal government and U.S.
       Military. These individuals, include but are not limited to,
       aerospace;       mechanical        and       software      engineers,
       manufacturing/production workers; IT support; security staff;
       security personnel; intelligence support, aircraft and weapon system
       mechanics and maintainers.
    2. Personnel working for companies, and their subcontractors, who
       perform under contract to the Department of Defense providing



                         14
          materials and services to the Department of Defense, and
          government-owned/contractor-     operated and government-
          owned/government-operated facilities.

o. CONSTRUCTION:

     1. Workers who are engaged in the construction of residential, non-
        residential structures, or infrastructure, and any workers who
        provide critical maintenance to residential or non-residential
        structures.
     2. Businesses that supply materials and hardware to those engaged in
        the construction of residential or non-residential structures.
     3. Workers involved in activities related to the design and
        apportionment of residential and non-residential structures.

p. NECESSARY PRODUCTS RETAILERS: Retailers that sell or provide
   Necessary Products. Such Necessary Products shall include:

     1. Medical and hygiene supplies.
     2. Dry goods.
     3. Agricultural supplies (commercial and residential).
     4. Pet and animal food and supplies.
     5. Hardware.
     6. Products and technological equipment or the maintenance of such
        products or equipment necessary for people to work from home;
     7. Alcohol, beer and wine, and any wholesalers or distributors of those
        products; and
     8. Any other household consumer products or other products necessary
        to maintain the safety, sanitation, and essential operations of
        residences.

q. NECESSARY RETAIL AND SERVICES ESTABLISHMENTS:

     1. Businesses that sell or supply Necessary Products Retailers or other
        Necessary Services Establishments.
     2. Businesses that ship, sell, or deliver groceries, food, goods or
        services directly to residences, Necessary Products Retailers or
        other Necessary Services Establishments, and businesses that may
        act as wholesalers to those retail establishments.
     3. Appliance repair, electricians, exterminators, home repair,
        plumbers, or any other service providers who provide services or
        equipment that is necessary to maintaining the safety, sanitation, and
        essential operation of residences, Necessary Products Retailers, or
        Necessary Services Establishments.




                          15
      4. Automobile and bicycle repair facilities or those engaged in the sale
          or distribution of equipment or parts necessary for the repair of
          automobiles and bicycles.
      5. Lawn and garden retail facilities or those engaged in the distribution
          of lawn and garden product.
      6. Businesses that sell or distribute gasoline or road-use diesel in any
          form.
      7. Businesses that provide for the warehousing and storage of large
          quantities of goods.
      8. Courier or other express delivery services and any postal services.
      9. Businesses that provide support services for the scientific, technical,
          or information technology fields.
      10. Certain outdoor recreational activities such as marinas and similar
          facilities.
      11. Educational institutions (subject to the requirements of the social
          distancing requirements of the prior modified declarations of the
          COVID-19 State of Emergency, which requirements are not
          affected here).
      12. Houses of worship and other place of religious expression or
          fellowship (subject to the requirements of existing emergency
          orders, which requirements are not affected by this Order).
      13. Social service providers.
      14. Home-based care for senior, adults, or children.
      15. Residential facilities and shelters for seniors, adults or children.
      16. Childcare facilities.
      17. Chiropractic care facilities.
      18. Physical therapy facilities.
      19. Banks, credit unions, insurance providers, or other financial
          institutions.
      20. Professional services, such as legal, registered agent, or accounting
          services and associated support services.
      21. Businesses providing temporary employment placement services.
      22. Laundromats provided they limit occupancy to less than 10 people
          in the facility and require social-distancing among patrons, dry
          cleaners or other laundry service providers.
      23. Hotel and commercial lodging.
      24. Taxi or for hire transportation (provided that ride-sharing services
          are not permitted).
      25. Business, professional, labor, or other similar businesses that act in
          an organizing capacity, provided they attempt to limit large
          gatherings to less than 10 members in person.
      26. Pet sitters.

r. OPEN AIR RECREATION FACILITIES appropriate to engaging in
   outdoor activity (provided they are appropriate to comply with social
   distancing requirements of my prior modified declarations of the COVID-



                            16
            19 State of Emergency), such recreation facilities including but not limited
            to State and local parks or other open air recreation facilities, but
            specifically excluding swimming facilities.

7.   Non-Essential Businesses: “Non-Essential Businesses” as used herein means:

                1. Hospitality and Recreation Facilities, including but not limited to:
                       a. indoor community and recreation centers.
                       b. casinos and racetracks.
                       c. sporting facilities (professional and amateur), including but
                           not limited to indoor skating rinks (ice and non-ice), martial
                           arts studios, dance studios, indoor tennis and similar indoor
                           athletic facilities.
                       d. gyms, including yoga, barre and spin facilities.
                       e. hair salons, barber shops, nail salons, and spas.
                2. Concert halls and venues;
                3. Theaters and performing arts venues;
                4. Sporting event facilities and venues;
                5. Golf courses and shooting ranges, except golf courses and shooting
                   ranges are excluded from Non-Essential Businesses if they conform
                   with the social distancing requirements of my prior modified
                   declarations of the COVID-19 State of Emergency;
                6. Realtors of both residential and non-residential properties and
                   associated industries, except that Realtors are permitted to work
                   from home to the extent feasible, to do all necessary showings to
                   perspective buyers/lessors, and to take any action necessary to
                   complete any sales or rentals in progress prior to this Modification
                   of the State of Emergency;
                7. Certain Business support services, including customer service call
                   centers and telemarketing operations;
                8. Shopping malls, except a shopping mall may be excluded from Non-
                   Essential Business if public access is required so that the public can
                   access any Necessary Retail and Services Establishments located
                   within or adjacent to the shopping mall. In such cases, any public
                   access is subject to the social distancing requirements of my prior
                   modified declarations of the COVID-19 State of Emergency; and
                9. Retail stores not included within the definition of Essential
                   Businesses.

8.   Closure of Non-Essential Businesses.

     All physical locations of Non-Essential Businesses within the State of Delaware

     shall be closed until after May 15, 2020, or the public health threat of COVID-19

     has been eliminated, effective 8:00 a.m. E.D.T. on Tuesday, March 24, 2020, except



                                     17
     that Non-Esstential Business may continue to offer goods and services over the

     internet.

9.   Enforcement. This Order has the force and effect of law. Any failure to comply

     with the provisions contained in a Declaration of a State of Emergency or any

     modification to a Declaration of the State of Emergency constitutes a criminal

     offense. 20 Del. C. §§ 3115 (b); 3116 (9); 3122; 3125. State and local law

     enforcement agencies are authorized to enforce the provisions of any Declaration

     of a State of Emergency.



                          APPROVED this 22nd day of March 2020 at 4:00 p.m.




                          ________________________________________
                          Governor




                                    18
